 


110 HRES 415 EH: Honoring Edward Day Cohota, Joseph L. Pierce, and other veterans of Asian and Pacific Islander descent who fought in the United States Civil War.
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 415 
In the House of Representatives, U. S.,

July 30, 2008
 
RESOLUTION 
Honoring Edward Day Cohota, Joseph L. Pierce, and other veterans of Asian and Pacific Islander descent who fought in the United States Civil War. 
 
 
Whereas soldiers of Asian and Pacific Islander descent fought bravely and honorably during the United States Civil War;  
Whereas Edward Day Cohota was among the soldiers of Asian descent who fought in the Civil War;  
Whereas as a small child, Mr. Cohota stowed away in the ship Cohota, leaving Shanghai, China, in 1845;  
Whereas Mr. Cohota enlisted in the 23rd Regiment, Massachusetts Volunteer Infantry;  
Whereas during the Civil War, Mr. Cohota fought valiantly in the fog-bound Battle of Drury’s Bluff;  
Whereas Mr. Cohota proved his courage at Cold Harbor;  
Whereas Mr. Cohota served in the United States Army for 30 years;  
Whereas Joseph L. Pierce was also among the soldiers of Asian descent who fought in the Civil War;  
Whereas Mr. Pierce enlisted in the 14th Regiment, Connecticut Volunteer Infantry, in 1862;  
Whereas Mr. Pierce fought at Antietam and in the Battle of Gettysburg; and  
Whereas many of the soldiers of Asian and Pacific Islander descent who fought in the Civil War, including Edward Day Cohota and Joseph L. Pierce, were denied rightful recognition of their service: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and expresses its appreciation for the courageous and loyal contributions made by soldiers of Asian and Pacific Islander descent during the United States Civil War; and  
(2)recognizes and honors the 2 most documented of those soldiers, Edward Day Cohota and Joseph L. Pierce, for their distinguished and dedicated service to preserving and maintaining the Union.  
 
Lorraine C. Miller,Clerk.
